Citation Nr: 0114643	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  96-24 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for arthritis, including as 
secondary to psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a 
disability rating in excess of 30 percent for service-
connected psoriasis and denied reopening a claim for 
entitlement to service connection for arthritis secondary to 
psoriasis.  

In March 1998 the Board remanded the case to the RO for 
additional development.

In September 1999 the Board denied entitlement to a 
disability rating in excess of 30 percent for service-
connected psoriasis and found new and material evidence had 
been submitted to reopen a claim for entitlement to service 
connection for arthritis secondary to psoriasis.  The issue 
of entitlement to service connection for arthritis secondary 
to psoriasis was remanded to the RO for additional 
development.

In August 2000 the Board again remanded the case to the RO 
for additional development.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
matter on appeal.

3.  Persuasive medical evidence demonstrates that a diagnosis 
of psoriatic arthritis is not warranted.  It has not been 
shown that the veteran has arthritis that is causally related 
to service or service-connected disability in any way.   


CONCLUSION OF LAW

The veteran does not have arthritis proximately due to or the 
result of a service-connected psoriasis or otherwise related 
to active service.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
claim and has made reasonable efforts to obtain all records 
identified and authorized by the claimant.  The Board further 
finds that the March 1996 statement of the case, the November 
1997, January 1999, June 2000, and January 2001 supplemental 
statements of the case, and correspondence dated in November 
1999 and August 2000 adequately notified the veteran of the 
efforts taken to obtain relevant records and of the future 
action to be taken by VA.  

Although a December 2000 VA examination report noted the 
veteran had provided VA treatment records dated from April to 
October 2000 for the examiner's review, copies of these 
records are not included in the record.  However, as the 
December 2000 examiner's opinion included a review of these 
records and provided specific reference to pertinent medical 
evidence, the Board is reasonably certain that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained and that efforts to obtain 
additional records would be futile.  

The Board notes that the veteran underwent VA medical 
examinations in April 1996, May 1997, June 1998, January 
1999, December 2000 and that medical opinions necessary for 
an adequate determination of the matter on appeal have been 
obtained.  Therefore, the Board finds that VA has met the 
notice and duty to assist provisions contained in the new 
law.  The veteran also had the opportunity to provide sworn 
testimony at a personal hearing.  In light of the notice and 
development action provided in this case, the Board also 
finds it would not be prejudicial to the veteran to issue a 
decision at this time.  But see Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Factual Background

In an April 1982 rating decision the veteran was granted 
entitlement to service connection for psoriasis and assigned 
a 10 percent disability rating.  That determination was based 
on service medical records, which reflected an eight month 
history of psoriasis; a November 1981 report of VA 
examination which included a diagnosis of psoriasis; VA 
outpatient treatment records dated from December 1979 to 
February 1982 which reflected a diagnosis of and treatment 
for psoriasis; and a March 1982 VA examination report which 
included a diagnosis of psoriasis.

In September 1990 the veteran requested an increased 
evaluation for his service-connected disability and claimed 
entitlement to service connection for psoriatic arthritis as 
secondary to his service-connected psoriasis.  He stated that 
his knees and elbows were extremely painful.

A September 1990 VA Medical Certificate noted the veteran had 
a history of psoriasis.  An examination revealed psoriatic 
areas on the hands, arms, and some facial areas.

The veteran was referred to a private physician for VA fee 
basis dermatologic consultation in connection with his 
compensation and pension examination which was performed in 
February 1991.  The physician indicated he had seen the 
veteran as a VA "consult dermatologist" and noted that the 
veteran had a history of psoriasis since 1969.  The physician 
also noted the veteran reported migrating severe joint pain 
without visible swelling or redness.  He stated the veteran 
had widespread severe service acquired/connected psoriasis 
with severe joint pain but no documented psoriatic arthritis.

The veteran was referred for a VA consultation for possible 
psoriatic arthritis which was accomplished in March 1991.  
The examiner noted arthralgia of the knees and elbows.  An 
examination revealed advanced psoriasis, particularly of the 
knees and elbows, and to the nails of the hands and feet.  X-
ray studies of the knees and elbows were within normal 
limits, although a minimal spur at the superior pole of the 
right patella and olecranon spurs bilaterally were 
demonstrated.  The diagnosis was psoriasis associated with 
arthralgia of the knees and elbows; however, the examiner 
stated he was unable to establish a connection between the 
veteran's arthralgias and psoriasis and suggested that the 
veteran be examined by a rheumatologist.  Color photographs 
of the veteran taken in connection with the VA examinations 
show skin abnormalities of the upper and lower extremities as 
well as the trunk area.

In a March 1991 rating decision the veteran's service-
connected psoriasis was assigned an increased 30 percent 
disabling evaluation, and the claim for entitlement to 
service connection for psoriatic arthritis was denied on the 
basis that psoriatic arthritis was not demonstrated by the 
evidence of record.  The veteran was informed of the denial 
of his claim for service connection for psoriatic arthritis 
and of his right to appeal by correspondence dated in April 
1991.

An October 1985 VA hospital discharge summary shows the 
veteran was hospitalized for a two-week history of sharp 
chest pain.  It was noted that the veteran's treatment with 
Prednisone was stopped because of potential exacerbation of 
his psoriasis and that he was discharged with medications to 
be applied on the plaques of his legs and lesions on his 
extremities and body.  He was also provided shampoo for his 
scalp.

In October 1994 the veteran requested an increase in his 
service-connected psoriasis due to an increase in severity 
and claimed entitlement to service connection for psoriatic 
arthritis.

VA outpatient treatment records dated from March 1993 to 
November 1994 reflect complaint and treatment for neck, back, 
and left hip pain as well as left foot drop.  The veteran was 
also treated for psoriasis which in June 1994 was described 
as a general psoriatic rash and in August 1994 was described 
as slightly inflamed with mild crusting on the hands.  The 
August 1994 examiner noted there was no evidence of acute 
inflammation of the joints.  Radiographic findings revealed 
L5-S1 disc herniation with peripheral spinal encroachment, 
mild L5 facet osteoarthritis, and mild L4 and L5 spondylosis, 
as well as a transitional vertebra.

In an April 1995 rating decision the RO denied a schedular 
evaluation in excess of 30 percent for psoriasis and found 
new and material evidence had not been submitted to reopen 
the claim for service connection for psoriatic arthritis.

During VA examination in April 1996 the veteran reported 
that, with the exception of left low back pain, he did not 
have any joint symptoms.  Examination of the peripheral 
joints revealed no swelling or deformity.  The examiner noted 
that the veteran's psoriasis, while extensive, was controlled 
with medication.  It was noted that there were no 
neurological abnormalities.  The diagnoses included psoriasis 
with nail involvement but no other complications.  

VA outpatient treatment records dated from November 1994 to 
June 1996 include a November 1994 report which noted a 
purplish hue to the nose and fingers/hands with moderate 
psoriasis.  A February 1995 report noted the veteran had 
experienced no recent flares or chronic exacerbation of his 
psoriasis.  In June 1996 the veteran's VA fee basis physician 
noted that the veteran had been in Arizona for one month with 
exposure to natural UVA (ultraviolet A light) and that his 
skin was 80 to 90 percent clear.

At his April 1997 personal hearing the veteran submitted 
undated color photos depicting the skin disorder on his 
hands, backside, and face and a copy of a laboratory report 
with an undated and unsigned annotation of probable psoriatic 
arthritis, as tests were negative for rheumatoid arthritis, 
with x-ray findings inconclusive as to chronic psoriatic 
joint disease.  The veteran testified that his back and knees 
were affected by arthritis.  His spouse testified that the 
veteran's treating physicians had diagnosed psoriatic 
arthritis. 

VA outpatient treatment records dated from June 1996 to April 
1997 include an October 1996 notation that the veteran's 
psoriasis was under fair control.  X-rays of his extremities 
were ordered to rule out psoriatic arthritis.  An April 1997 
report noted the veteran had "seroneg arthritis with weak 
knees."  It was noted that his psoriasis was in fair 
control.  

During VA examination in May 1997 the veteran stated his 
psoriasis was unchanged since his last compensation and 
pension examination.  He reported he had lesions throughout 
his body, including his face, hair, arms, elbows, hands, 
buttocks, thighs, knees, feet.  He also reported that his 
knees hurt on sitting, bending, kneeling, or getting back up.  
Musculoskeletal examination revealed normal range of motion 
of the neck, spine, and major joints of the upper and lower 
extremities.  Examination of the knees revealed no crepitus, 
popping, erythema, joint effusion or joint line tenderness.  
Lachman, drawer, and McMurray signs were negative.  The 
diagnoses were history of psoriasis, under fair to good 
control at this time; chronic back pain, secondary to 
psoriatic arthritis versus slipped disk; and chronic knee 
pain, bilateral, secondary to probable psoriatic arthritis 
versus degenerative joint disease.  The diagnoses with 
respect to the veteran's back and knees were subsequently 
amended to reflect a conclusion of essentially negative 
sacroiliac joints, with x-ray findings failing to confirm a 
diagnosis of psoriatic arthritis in the lumbosacral and 
sacroiliac joints, and mild patellofemoral degenerative 
arthritis.

An April 1998 VA surgical dermatology report noted the 
veteran had arthritic complaints compatible with a diagnosis 
of psoriatic arthritis and that his psoriasis was sero 
negative.  A May 1998 note from the veteran's VA fee basis 
dermatologist stated that "[t]his patient has chronic plaque 
type psoriasis and psoriatic arthropathy with significant 
pain in elbows and knees and deformity of the hands.  He has 
disabling pain precluding any heavy labor."

A June 1998 VA orthopedic examination noted the veteran 
complained of bilateral knee pain, joint stiffness in his 
neck and elbows, and stiffness and itching of his hands.  An 
examination of the knees revealed the veteran could walk with 
a regular gait, without evidence of a limp, and that he could 
heel walk, toe walk, and squat and return from a squatting 
position without apparent discomfort.  There was no 
significant joint line tenderness and no evidence of 
swelling, effusion, or erythema of either knee.  Grinding 
tests were negative and there were no scars on either knee.  
The veteran had no complaints of discomfort in any of the 
motions of his cervical spine.  It was noted his hands were 
heavily callused and grimy.  

There was no evidence of any inflammatory disorder to any of 
the interphalangeal joints of the fingers.  The elbows 
demonstrated normal range of motion.  The examiner commented 
that there was no indication of significant arthritic 
condition involving the knees, elbows, wrists, hands, 
fingers, or cervical spine and no clinical manifestations of 
inflammatory arthritis.  There was no evidence of painful or 
restricted motion.  The examiner expressed doubt with the 
diagnosis of psoriatic arthritis and concluded that, although 
the veteran clearly had psoriasis on the skin, no significant 
joint component could be identified by examination.

Another June 1998 report of VA examination, performed by an 
RN, GNP, (Registered Nurse, Geriatric Nurse Practitioner), 
reflects that the veteran's medical records or claims file 
were not available for review.  The veteran reported itching 
and some scaling and stated that he felt his psoriasis was 
under good control.  The examiner noted multiple psoriatic 
plaques involving the hands, elbows, buttocks, knees, iliac 
crests, and right anterior thigh.  There was pitting of the 
fingernails to the hands.  The veteran's scalp, face, ears, 
chin, and chest were very clear.  The diagnoses included 
psoriasis and psoriatic arthropathy, with significant pain in 
the elbows and knees with deformity of the hands, under 
fairly good control at the present time.

During VA examination in January 1999 the veteran reported 
the problems in his knees had progressively worsen over the 
years and complained that they hurt all day and bothered him 
at night.  He reported no swelling but complained that his 
feet would go numb and sometimes felt like wood.  He also 
complained of upper back, neck, and shoulder pain, as well as 
hip and back pain which shot down the posterior aspects of 
both legs.  He stated his hands had not been painful.  The 
examiner noted no effusion to the shoulders and full 
extension of the elbows but some pain around the shoulders 
and to palpation of the epicondyles of the elbows.  

There was no effusion or heat present at the wrists or knees, 
and there was no swelling in the MCP (metacarpophalangeal) or 
PIP (proximal interphalangeal) joints. The examiner noted 
some pain to palpation across the metatarsal heads, the 
epicondyles of the knees, and the lateral aspects of both 
hips.  The examiner also noted significant muscular atrophy 
in the lower extremities.  Neurological examination 
demonstrated a mild foot drop on the left; however, the 
reflexes in the lower extremities were intact.  Examination 
of the skin revealed diffuse psoriatic plaque; however, the 
examiner noted that it was difficult to really see the skin 
very well because the veteran was quite unkempt.  The 
examiner's impression was probable mild osteoarthritis of the 
knees and of the back and that based upon examination or by 
chart review a diagnosis of psoriatic arthritis could not be 
confirmed.  

The examiner noted that it was suspected that the veteran's 
problem was more a mild degenerative-type of arthritis.  It 
was further noted that the veteran did not have any symptoms 
either by history or physical examination of an inflammatory 
process and that x-ray findings had not been supportive of a 
diagnosis of psoriatic arthritis.  The examiner stated that 
much of the veteran's musculoskeletal/rheumatologic problems 
were related to his decreased muscle tone in the lower 
extremities and concluded that his rheumatologic problem and 
the psoriasis were unrelated and separate entities.

In November 1999 the RO received treatment records from the 
veteran's VA fee basis dermatologist dated from March 1988 to 
May 1998.  The reports include diagnoses of psoriatic 
arthralgias to the hands and possibly to the elbows.  A 
May 1998 report noted severe pain to the knees/elbows limited 
the veteran's strength.

In December 2000 the veteran was examined by a VA board 
certified rheumatologist and Fellow of the American College 
of Rheumatology.  The examiner noted the veteran's claims 
file and VA medical records had been reviewed prior to the 
examination.  The veteran complained of musculoskeletal pain 
to the knees, low back, and neck, and, secondarily, some 
shoulder and elbow discomfort.  He stated he had experienced 
occasional hand pain but stated that had not been a prominent 
symptom.  He denied a history of trauma, locking, giving way, 
swelling, infection, or visual abnormality to the knees.  He 
stated the pain was more pronounced upon arising in the 
morning and getting up from a chair after sitting for a 
period of time.  He reported the pain had been unaffected by 
the treatment of his psoriasis and had not paralleled the 
severity of his skin disease.

The examiner noted that the veteran's rheumatoid factor 
levels had not been elevated and that his sedimentation rates 
had been repeatedly reported as normal.  The most recent 
report was a sedimentation rate of one in October 2000.  It 
was noted that x-ray examination findings had not shown any 
evidence cystic or erosive changes and, in fact, had shown 
only minor degenerative changes, primarily to the patellae.  
X-ray examination in October 2000 had revealed post-traumatic 
changes with partial amputation to the middle finger of the 
right hand but no evidence of arthritic changes or erosions 
to the hands or significant arthritic change to the elbows.  
A computed tomography (CT) scan of the cervical spine in 
October 2000 was reported as normal and x-ray examinations, 
including an October 2000 report, failed to show any evidence 
of sacroiliitis.  

A musculoskeletal examination revealed no synovitis, 
effusion, or tightness to the peripheral joints.  The only 
limitation of motion was to the right hand where the veteran 
had post-traumatic changes to the index and third fingers.  
The examiner stated that after careful examination of the 
veteran and his record diagnoses of psoriasis, with severe 
nail dysplasia, and arthralgias were warranted.  It was noted 
that while at times it could be difficult to determine if 
arthralgias are due to psoriatic arthritis, in this case, 
such a diagnosis was not warranted.  The examiner noted there 
was no evidence on history, examination, laboratory testing, 
or x-ray examination demonstrating psoriatic arthritis as the 
etiology for the veteran's arthralgias.  It was noted there 
was evidence of minimal degenerative arthritis changes and 
evidence of disk disease with radiculopathy.

The examiner stated that there were several types of 
inflammatory arthritis that can be associated with psoriasis 
including spondylitis, which did not typically parallel the 
course of the skin disease, but that the evidence did not 
warrant a diagnosis of spondylitis.  It was also noted that 
the evidence did not support a diagnosis of peripheral joint 
inflammatory arthritis associated with psoriasis which tended 
to parallel the course of the inflammatory skin disease, 
flaring when the skin disorder flared and improving as the 
skin was treated.  

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.310 (2000).  

The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Analysis

In this case, the veteran specifically claims his 
musculoskeletal disability, claimed as arthritis, is caused 
by his service-connected psoriasis.  Service medical records 
are negative for the claimed arthritis, and no probative 
evidence has been submitted to link such disorder directly to 
service.  38 C.F.R. § 3.303 (a)(b).  The record demonstrates 
the veteran is presently service-connected for psoriasis; 
however, competent medical evidence has been submitted with 
conflicting opinions as to whether a diagnosis of psoriatic 
arthritis is warranted.  Therefore, the weight of the 
evidence of record is determinative in this appeal.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board may not ignore the opinion of a 
physician, it is certainly free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors, such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
... is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  However, the Board notes the veteran's sincere 
contentions that he has arthritis related to psoriasis.  
Although the veteran is competent to testify as to his 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  

In this case, the Board notes the pertinent medical evidence 
of record includes a February 1991 diagnosis of widespread 
severe service acquired/connected psoriasis with severe joint 
pain but no documented psoriatic arthritis.  A March 1991 VA 
examiner provided a diagnosis of psoriasis associated with 
arthralgia of the knees and elbows but stated he was unable 
to establish a connection between the veteran's arthralgias 
and psoriasis.  That examiner also suggested the veteran be 
examined by a rheumatologist.  The Board notes that 
arthralgia, as opposed to comprising a disability per se, 
merely denotes "pain" involving a joint.  See Mykles v. 
Brown, 
7 Vet. App. 372, 373 (1995).  Further, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Therefore, this evidence provides 
no probative weight to the veteran's claim for service 
connection.   

Later, at his April 1997 personal hearing the veteran 
submitted a copy of a laboratory report with an undated and 
unsigned note indicating probable psoriatic arthritis, as 
tests were negative for rheumatoid arthritis, with x-ray 
findings inconclusive as to chronic psoriatic joint disease.  
The Board finds this opinion to warrant less probative weight 
relative to the December 2000 opinion below as it is 
speculative or inconclusive as to a diagnosis of psoriatic 
arthritis.  This note readily admits the absence of x-ray 
findings to support such diagnosis.  Id.  

The April 1998 VA surgical dermatology report, the May 1998 
reports from the veteran's VA fee basis dermatologist, and 
the June 1998 VA nurse practitioner's examination report are 
unequivocal in their opinions that the veteran had "arthritic 
complaints" compatible with a diagnosis of psoriatic 
arthritis; or a diagnosis of "psoriatic arthropathy."  As to 
the April 1998 notation regarding the veteran's complaints, 
the dermatology report contained no rationale provided for a 
diagnosis of psoriatic arthritis.  Further, there is no 
indication that medical records were otherwise reviewed to 
provide a sound basis for such diagnosis, and the purported 
diagnosis was provided by a dermatologist, as opposed to a 
relevant specialist trained in the specialty of arthritis.  
In light of the absence of any justification for a diagnosis 
of psoriatic arthritis with the apparent lack of a 
longitudinal record review, the Board finds that this April 
1998 finding is of low probative value compared to the 
detailed explanation and record review provided with the 
December 2000 opinion by a relevant specialist.  

The Board also does not place significant weight on the May 
1998 opinion by a dermatologist since there is again no 
indication of a rationale or record review prior to rendering 
this opinion.  Additionally, since arthritis involves the 
joints, a dermatology specialist's opinion is of less 
probative value compared to the December 2000 board-certified 
rheumatologist's opinion.  The Board notes, however, that 
there is no evidence this examiner possessed any special 
expertise in orthopedic or rheumatologic disorders.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993) (The weight of a medical opinion is diminished where 
that opinion is based on an examination of limited scope, or 
where the basis for the opinion is not stated).  Similarly, 
since the June 1998 VA nurse practitioner noted the medical 
records and claims file were not available for review, that 
opinion is of low probative value as well.  Id.    

The Board also notes that a May 1997 VA examiner initially 
provided diagnoses of chronic back pain, secondary to 
psoriatic arthritis versus slipped disk, and chronic 
bilateral knee pain, secondary to probable psoriatic 
arthritis versus degenerative joint disease, but that the 
diagnoses were subsequently amended, in essence, eliminating 
the diagnoses as to psoriatic arthritis.  A June 1998 VA 
orthopedic examiner expressed doubt with the previous 
diagnosis of psoriatic arthritis and concluded that no 
significant joint component could be identified by 
examination and a January 1999 examiner's opinion was that 
based upon examination or by chart review a diagnosis of 
psoriatic arthritis could not be confirmed.  

In December 2000 the veteran was examined by a VA board 
certified rheumatologist and Fellow of the American College 
of Rheumatology.  The examiner noted the veteran's claims 
file and VA medical records had been reviewed prior to the 
examination.  It was the examiner's opinion that a diagnosis 
of psoriatic arthritis was not warranted.  The examiner also 
noted there was no evidence on history, examination, 
laboratory testing, or x-ray examination demonstrating 
psoriatic arthritis as the etiology for the veteran's 
arthralgias.  

Based upon all the evidence of record, the Board finds the 
December 2000 VA medical opinion is persuasive and of highest 
probative value.  Although the previously discussed private 
and VA physicians' opinions supporting the veteran's claim 
are competent, the Board finds the December 2000 examiner's 
demonstrated expertise in rheumatology warrants greater 
evidentiary weight.  Further, the examiner had the benefit of 
not only a physical examination but also a record review from 
service to the present.  All such factors lend greater weight 
to this opinion.  See Owens v. Brown, 7 Vet. App. 429 (1995).  
In sum, the December 2000 examiner did not find that the 
veteran had arthritis related to psoriasis nor was arthritis 
linked to service in any way.  Therefore, the Board must 
conclude that entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to service connection for arthritis, including as 
secondary to psoriasis, is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

